Name: Council Regulation (EEC) No 3724/85 of 20 December 1985 fixing the flat-rate amounts of hake, horse mackerel and blue whiting allocated to Spain for 1986
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 361 / 45 COUNCIL REGULATION (EEC ) No 3724 / 85 of 20 December 1985 fixing the flat-rate amounts of hake , horse mackerel and blue whiting allocated to Spain for 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 161 thereof, Having regard to the proposal from the Commission , Whereas under Article 161 of the Act of Accession flat-rate amounts of horse mackerel and blue whiting are allocated to Spain together with , for a three-year period , a supplementary quantity of hake which may not exceed 4 500 tonnes and whose size is determined annually on the basis of the state of the stocks concerned ; Whereas these amounts must be distributed among ICES sub-areas and divisions V b (EC zone ) VI , VII and VIII a , b and d ; Whereas under Article 158 of the Act of Accession a distinction must be made between fishing for demersal species and fishing for species other than demersal and whereas the group to which blue whiting and horse mackerel belong must therefore be defined ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 161 of the Act of Accession , HAS ADOPTED THIS REGULATION: Article 1 The zones in which the flat-rate quantities of hake , horse mackerel and blue whiting allocated to Spain for 1986 may be fished shall be as set out in the Annex . Where the overall level of the share of hake available to the Community in ICES sub-areas and divisions V b (EC zone), VI , VIII and VIII a , b , d exceeds 45 000 tonnes but is less than 60 000 tonnes , the flat-rate quantity shall be reduced so that the total quantity allocated to Spain does not exceed 18 000 tonnes . Where the quantity of 60 000 tonnes is exceeded , only an overall quota amounting to 30 % of the share available to the Community shall be allocated to Spain . Article 2 Blue whiting and horse mackerel shall , for the purposes of the fishing activities referred to in this Regulation , be considered to be species other than demersal . Article 3 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN No L 361 / 46 Official Journal of the European Communities 31 . 12 . 85 ANNEX Allocation of the flat-rate quantities Species ICES zone j Flat-rate quantities( tonnes ) Hake Horse mackerel Blue whiting V b (EC zone), VI , VII H , VIII a , b , d V b (EC zone), VI , VII ( »), VIII a , b , d V b (EC zone), VI , VII 0 ), VIII a , b , d 3 000 1 500 10 000 21 000 10 000 20 000 ( } ) Fishing is prohibited in the area south of latitude 56 °30 ' N , east of longitude 12 °00 ' W and north of latitude 50 °30 ' N.